Case: 11-14515   Date Filed: 01/30/2013   Page: 1 of 10

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 11-14515
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:08-cr-0032-RWS-GGB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JULIUS HARRISON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 30, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 11-14515       Date Filed: 01/30/2013      Page: 2 of 10

       On October 5, 2006, a man wearing a white surgical-type mask, a black

jumpsuit, and a baseball cap entered a branch of the Washington Mutual Bank

located in Henry County, Georgia. He threatened the tellers with a black semi-

automatic pistol and what appeared to be a bomb 1 and demanded money. After

obtaining $1,000, he fled the scene in a white and royal blue Ford F-150 pickup

truck. After the robbery, a mask and a hat were found lying outside an automobile

shop approximately one block from the bank. The police determined that the

robber was appellant Julius Leroy Harrison, obtained a search warrant for his

residence, and found evidence linking him to the robbery; it included white masks

and a baseball cap similar to those worn by the robber.

       On October 20, 2006, Atlanta police stopped Harrison in an unrelated

matter, searched him and found a loaded .40 caliber pistol, the number of which

had been obliterated, and a bag of marijuana. He was arrested, taken into custody

by the Henry County Sheriff’s office, and questioned by an FBI agent and a

sheriff’s investigator. He admitted the robbery, and on October 23, 2006, a

Northern District of Georgia magistrate judge issued a complaint charging him

with bank robbery, in violation of 18 U.S.C. §§ 2113(a) and (d), and with using

and carrying a firearm during and in relation to a crime of violence, in violation of

       1
          The bomb turned out to be a hoax device designed to look like a pipe bomb, with two
flares held next to a metal pipe with black tape.



                                               2
              Case: 11-14515    Date Filed: 01/30/2013   Page: 3 of 10

18 U.S.C. § 924(c). He was in custody, but due to an administrative error he was

mistakenly released.

      On February 5, 2008, a Northern District of Georgia grand jury indicted

Harrison on the charges listed in the October 23, 2006 complaint, and two days

later he was taken into custody. A superseding indictment issued on March 18,

2008. It charged Harrison with the additional offense of possession of a firearm by

a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), and

pursuant to 18 U.S.C. § 3559(c), provided him with notice that he qualified for

enhanced punishment on the bank robbery charge and, if convicted of the charge,

faced a mandatory life sentence.

      On February 18, 2008, while in custody in the Fulton County Jail, Harrison

attempted suicide. Pursuant to court order, he was evaluated at the Federal

Medical Center in Lexington, Kentucky, and on March 25, 2009, following a

hearing, a magistrate judge found him competent to stand trial. On August 23,

2009, after his trial had been continued, Harrison again attempted suicide, by

inflicting cuts on his left arm, and was placed on suicide watch. After he attempted

suicide again, by hanging, on September 15, 2009, the District Court had him

evaluated at the Federal Medical Center at Butner, North Carolina, and again

continued his trial.




                                         3
              Case: 11-14515     Date Filed: 01/30/2013   Page: 4 of 10

      By December 2009, the court and counsel for the respective parties were

apparently satisfied that Harrison was competent to stand trial, so his case

proceeded to trial, on December 15. In the second day of trial, Harrison, having

negotiated a plea agreement with the Government, tendered pleas of guilty to all

charges. Under the plea agreement, although the maximum sentence Harrison

could receive was life imprisonment, the Government recommended a total

sentence of 420 months. During the plea colloquy that ensued, the court asked

Harrison if he had any questions about the representation counsel had provided

him, and he stated that he was satisfied. The court then accepted his plea.

      On April 9, 2009, defense counsel informed the court that Harrison wanted

to withdraw his pleas of guilty, that Harrison pled guilty because he felt that

counsel “wasn’t prepared to do a good job at trial.” On April 13, 2009, the District

Court held a hearing on Harrison request. Harrison testified that counsel had been

derelict in failing to subpoena some alibi witnesses who would testify that he was

at work at the time of the robbery. The court informed Harrison that it could not

vacate his pleas without asking counsel about the conversations he had had with

Harrison. Harrison agreed to allow counsel to speak. Counsel then testified that in

November, shortly before trial, Harrison told him that, at the time of the bank

robbery, he was working on “some cars for people at Texaco,” a service station he

frequented from time to time while not working on his regular “large machinery


                                          4
              Case: 11-14515     Date Filed: 01/30/2013   Page: 5 of 10

job.” But Harrison could not recall the names of the people or what cars he was

working on. When the court asked Harrison if he had any additional information

about witnesses he may have wanted subpoenaed, he testified that counsel “never

did get in touch with people at the Texaco.”

      The court denied Harrison’s motion to withdraw his guilty pleas and

sentenced him to 300 months’ imprisonment on the bank robbery charge and 420

months on the other two charges, the sentences to run concurrently. He now

appeals the court’s judgment, arguing that: (1) his guilty pleas were involuntary;

(2) the District Court abused its discretion in denying his request to withdraw the

pleas; and (3) the pleas resulted from ineffective assistance of counsel. We address

these arguments in order.

                                          I.

      Harrison contends the his pleas were involuntary, the product of his loss of

all confidence in his attorney’s ability to defend him. And he felt forced to plead

guilty to avoid a certain life sentence. He also says that the mental health issues he

was suffering played a role in his decision.

      A guilty plea waives a number of constitutional rights, and must therefore be

made knowingly and voluntarily to satisfy due process. United States v. Moriarty,

429 F.3d 1012, 1019 (11th Cir. 2005). We determine the voluntariness of a guilty

plea de novo. United States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). To

                                          5
              Case: 11-14515     Date Filed: 01/30/2013   Page: 6 of 10

determine that a guilty plea is knowing and voluntary, the court must specifically

address the three core concerns of Federal Rule of Criminal Procedure 11 by

ensuring that the defendant: (1) enters his guilty plea free from coercion; (2)

understands the nature of the charges; and (3) understands the consequences of his

plea. Moriarty, 429 F.3d at 1019. A strong presumption exists that statements

made during a plea colloquy are true. United States v. Medlock, 12 F.3d 185, 187

(11th Cir. 1994).

      The record reflects that Harrison’s pleas were voluntary. First of all,

Harrison entered the pleas free from coercion. See Moriarty, 429 F.3d at 1019. He

contends that his pleas were effectively coerced because, due to his belief that his

attorney was not properly defending him, he did not think he would win if the case

proceeded to trial. At the plea colloquy, though, the District Court asked him if he

was satisfied with his counsel’s representation, and he answered in the affirmative.

He has not rebutted the strong presumption that this statement was true. See

Medlock, 12 F.3d at 187.

      Furthermore, his mental illness did not prevent him from understanding the

nature of the charges and the consequences of the pleas. See Moriarty, 429 F.3d at

1019. First, the record shows that he understood the nature of the charges. See id.

After Harrison tendered his guilty pleas, the Government recited the elements of

the charges against him, and he stated that he understood that those were the


                                          6
                Case: 11-14515     Date Filed: 01/30/2013    Page: 7 of 10

elements of the crimes to which he was pleading guilty. See Medlock, 12 F.3d at

187 (holding that strong presumption exists that statements made during a plea

colloquy are true). Second, the record establishes that he understood the

consequences of the pleas. The Government explained the sentencing range for the

offenses, supervised release, and restitution to which he might be subject if he

pleaded guilty. The court explained the appellate rights he was forfeiting. He

stated that he understood all of this information. See id.

         The findings of Dr. Judith Campbell, who evaluated his competence to stand

trial, confirm the presumption from the above statements that Harrison’s mental

illness did not render his pleas involuntary. Her evaluation determined that

Harrison was capable of understanding both the nature and extent of the charges

against him as well as the various possible outcomes of pleading guilty. Therefore,

his guilty pleas were voluntary.

                                            II.

         Harrison argues that the District Court abused its discretion in denying his

request to withdraw his guilty pleas. He asserts that he did not have close

assistance of counsel at the time of the pleas because he did not believe his counsel

was adequately defending him, and that his mental illness supports overturning the

pleas.




                                            7
             Case: 11-14515     Date Filed: 01/30/2013   Page: 8 of 10

      We review the denial of a request to withdraw a guilty plea for abuse of

discretion. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006). A

district court may allow a defendant to withdraw a guilty plea after the court has

accepted the plea but before it has imposed a sentence if the defendant shows a fair

and just reason for the withdrawal. Fed. R.Crim. P. 11(d)(2)(B). We consider four

factors when reviewing a court’s decision: whether (1) close assistance of counsel

was available; (2) the plea was knowing and voluntary; (3) judicial resources

would be conserved; and (4) the Government would be prejudiced if the defendant

were allowed to withdraw his plea. United States v. Buckles, 843 F.2d 469, 472

(11th Cir. 1988).

      A guilty plea is knowing and voluntary if the defendant entered the plea

without coercion and understood the nature of the charges and the consequences of

the plea. United States v. Brown, 586 F.3d 1342, 1346 (11th Cir. 2009). When a

defendant has received close assistance of counsel and pleaded guilty knowingly

and voluntarily, we do not give considerable weight or attention to the third and

fourth factors. United States v. Gonzalez-Mercado, 808 F.2d 796, 801 (11th Cir.

1987). The good faith, credibility, and weight of a defendant’s assertion in support

of a motion to withdraw a guilty plea are issues for the court to decide. Brehm,

442 F.3d at 1298.




                                          8
                Case: 11-14515    Date Filed: 01/30/2013   Page: 9 of 10

         The District Court did not abuse its discretion in denying Harrison’s request

to withdraw his guilty pleas. First, Harrison had close assistance of counsel

leading up to his guilty pleas. See Buckles, 843 F.2d at 472. Harrison asserts that

he did not enjoy the close assistance of counsel because there was a rift between

himself and counsel. The record however supports the court’s conclusion that his

dissatisfaction with his defense counsel’s performance was invented post-plea as

an argument to support his request to withdraw his pleas. At the plea colloquy, the

court asked Harrison whether he felt he had “a sufficient opportunity to talk about

[his] case with [the defense counsel] and have him answer any questions,” and

whether he was satisfied with “the representation [defense counsel] has provided.”

Harrison answered, “Yes,” to both of these questions. See Medlock, 12 F.3d at 187

(holding that presumption exists that statements made during a plea colloquy are

true).

         Second, as already discussed, Harrison entered the pleas free from coercion

and understood the nature of the charges and the consequences of the pleas.

Therefore, pleading guilty was knowing and voluntary. See Brown, 586 F.3d at

1346.

                                           III.

         We do not address Harrison’s argument that the representation his attorney

afforded him failed the Sixth Amendment standard for effective assistance of


                                            9
             Case: 11-14515    Date Filed: 01/30/2013    Page: 10 of 10

counsel. We do not because experience teaches that a claim of ineffective

assistance is best determined in a collateral proceeding brought under 28 U.S.C. §

2255, where a complete evidentiary hearing can be afforded and all of the relevant

information weighed. True, the District Court did hear from counsel, but the

testimony was brief and not all consuming.

      For the reasons stated in parts I and II of this opinion, the judgment of the

District Court is

      AFFIRMED.




                                         10